Exhibit 99.1 ENTRAVISION COMMUNICATIONS CORPORATION REPORTS FIRST QUARTER 2016 RESULTS - Announces Quarterly Cash Dividend of $0.03125 Per Share - SANTA MONICA, CALIFORNIA, May5, 2016 – Entravision Communications Corporation (NYSE: EVC) today reported financial results for the three-month period ended March 31, 2016. Historical results, which are attached, are in thousands of U.S. dollars (except share and per share data). This press release contains certain non-GAAP financial measures as defined by SEC Regulation G. The GAAP financial measure most directly comparable to each of these non-GAAP financial measures, and a table reconciling each of these non-GAAP financial measures to its most directly comparable GAAP financial measure is included beginning on page 9. Unaudited financial highlights are as follows: Three-Month Period Ended March 31, % Change Net revenue $ $ (2 )% Cost of revenue - digital media (1) 35 % Operating expenses (2) 5 % Corporate expenses (3) 12 % Consolidated adjusted EBITDA (4) )% Free cash flow (5) $ $ )% Free cash flow per share, basic (5) $ $ )% Free cash flow per share, diluted (5) $ $ )% Net income $ $ )% Net income per share, basic $ $ )% Net income per share, diluted $ $ )% Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted Cost of revenue consists primarily of the costs of online media acquired from third-party publishers. Media cost is classified as cost of revenue in the period in which the corresponding revenue is recognized. Operating expenses include direct operating, selling, general and administrative expenses. Included in operating expenses are $0.3 million and $0.4 million of non-cash stock-based compensation for the three-month periods ended March31, 2016 and 2015, respectively. Operating expenses do not include corporate expenses, depreciation and amortization, impairment charge, gain (loss) on sale of assets, gain (loss) on debt extinguishment and other income (loss). Corporate expenses include $0.6 million and $0.5 million of non-cash stock-based compensation for the three-month periods ended March31, 2016 and 2015, respectively. Consolidated adjusted EBITDA means net income (loss) plus gain (loss) on sale of assets, depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation included in operating and corporate expenses, net interest expense, other income (loss), gain (loss) on debt extinguishment, income Entravision Communications
